Citation Nr: 1629719	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a major depressive disorder (depression) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The Veteran presented sworn testimony at a hearing before the undersigned in November 2015.
 
The claims of entitlement to service connection for depression and PTSD have been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a low back disorder and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depression is caused by his service-connected right ankle and bilateral foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for depression is warranted because the Veteran has been diagnosed with depression and his treating VA doctor opined that his depression is caused by his service connected right ankle and bilateral foot disabilities.  See November 2015 Disability Benefits Questionnaire.  The Board finds the physician's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the elements necessary to establish service connection for depression on a secondary basis have been met.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the Veteran has stated that a grant of service connection for any psychiatric disorder would satisfy his appeal, it is unnecessary to address whether service connection for PTSD is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER 

Service connection for depression is granted.


REMAND

The remaining issues on appeal must be remanded to obtain new VA examinations and medical opinions.  The Veteran was examined in connection with his low back disorder in November 2010, but the negative nexus opinion provided was not supported by a sufficient rationale.  Moreover, no opinion was provided regarding whether the disorder was caused or aggravated by his service-connected disabilities.  As such, a new examination and medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Concerning OSA, the Veteran testified that he experienced symptoms in service that he attributes to sleep apnea, to include apnea episodes and jumping in his sleep.   See Hearing Tr. at 15.  He also indicated his belief that his OSA is caused or aggravated by his psychiatric condition.  See October 2014 Substantive Appeal.  The Veteran should be afforded an examination to determine the etiology of his OSA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Obtain all private medical treatment records concerning the Veteran's treatment for a low back condition and/or OSA.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his low back and OSA symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above, obtain VA examinations to determine the nature and etiology of the Veteran's low back and OSA disorders.  The entire claim file should be reviewed by the examiner and all necessary tests should be performed.

After a review of the relevant medical records and examination of the Veteran, including the taking of a detailed history, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disorder or OSA disorder (i)  had its onset in service or within one year of separation; (ii)  is related to an injury or disease incurred in service;  (iii) is caused by any one of more of the Veteran's service-connected disabilities (bilateral pes planus, bilateral plantar fasciitis, residuals of right ankle fracture and/or depression ); or (iv) is aggravated (permanently worsened) by any of the Veteran's service-connected disabilities. 

The examination report must reflect consideration of both the medical and lay evidence of record, including the lay statements of the Veteran and his ex-wife concerning the onset and recurrence of his symptoms.  See Hearing Tr. and October 2015 Buddy Statement.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

5.  Then readjudicate the remanded issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


